Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6-29-2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because of the following informalities: applicant uses reference number #70 and #74 to refer to the cartridge connector.  The limitation, cartridge connector, can only have one limitation.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an energy emitting device in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a method of manufacturing a shaving razor” is indefinite.  The preamble indicates that the claim is directed to a shaving razor.  However, there is no limitation in the body of the claim indicating that the structure is limited to a razor.   The body of the claim simply requires a handle.  For examining purposes, the claims were interpreted as requiring a handle attached to a structure with a blade for shaving. Appropriate correction is required. 
In re Claim 2, it is unclear what is a cartridge connector as applicant has used different reference numbers (#74/70) to refer to the same limitation.  As such, it is unclear what is or is not a cartridge connector?  As best understood, a cartridge connector is structure that connects the energy emitting device to a cartridge.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 4, “wherein a cartridge entry point of the flexible electrical bridge is positioned below the primary pivot axis,” is indefinite.  The razor claimed is a hand held tool which can be oriented an any number of positions in a three dimensional space.  As such, “below” is indefinite because in one orientation what was once below may be above.   Claim 4 was interpreted as ““wherein a cartridge entry point of the flexible electrical bridge is positioned between the primary pivot axis and the handle.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 5, “wherein the loop is positioned a vertical distance below the cartridge entry point,” is indefinite.    The razor claimed is a hand held tool which can be oriented an any number of positions in a three dimensional space.  As such, “below” is indefinite because in one orientation what was once below may be above.  Claim 5 was interpreted as “wherein the loop is positioned a between the cartridge entry point and the handle.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 6, “wherein the loop is unsupported” is indefinite.  It is unclear what is meant by unsupported as the ends of the structure creating the loop are supported.  It is unclear what structural limitation is being claimed.  The claims were examined as best understood. 
In re Claim 7, “about 0.5mm to about 2.0mm,” is indefinite.  “About” is a relative term.  Applicant has not provided a definition in the specification to apprise one of ordinary skill in the art how close to 0.5mm or 2.0mm the length needs to be in order to read on the claims.  Is. 0.25mm about 0.5mm?  Is 2.5mm about 2.0mm?  This is left up to the individual reading the claim to interpret.  As such, the claims are indefinite.  The claims were interpreted as 0.5mm to 2.0mm.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0197018 to Heubach.

In re Claim 1, Heubach teaches a method of manufacturing a shaving razor comprising: positioning a circuit board within a handle (see Fig. 5, showing the circuit which is located in the handle; see also Para. 0011 and Para. 0024 teaching the control circuit in the handle); 
connecting a first end of a flexible electrical bridge to the circuit board (see Para. 0016, and Fig. 5 teaching the flexible circuit #32 electrically connected to the power source and the circuit); 
connecting a second end of the flexible electrical bridge to an energy emitting device (see Para. 0016 teaching flexible circuit #32 connected to the hearing element #16 and the power source); and forming a loop in the flexible electrical bridge by bending the flexible electrical bridge (see annotated Fig. 3, below).


    PNG
    media_image1.png
    570
    708
    media_image1.png
    Greyscale

In re Claim 2, Heubach teaches further comprising connecting the energy emitting device to a cartridge connector (the heating element is connected to the carriage, see e.g., Figs. 1 and 3 the examiner notes that the structure allowing for heating element #16, i.e., the energy emitting device, to be connected to cartridge #12 is considered a cartridge connector, as it connects the heating element to a cartridge).

In re Claim 3, Heubach teaches further comprising mounting a shaving razor to the handle (see cartridge #12 attached to handle #14 in Fig. 1) and positioning the loop between the shaving razor cartridge and the handle (The loop illustrated in Fig. 3, is below the razor cartridge #12 and would be above the handle in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0197018 to Heubach in view of US 2006/0032054 to Simms. 

In re Claim 4, Heubach teaches a shaving razor system comprising: 
a handle (see Fig. 1, #14); 
a shaving razor cartridge mounted to the handle (see Fig. 1, cartridge #12 connected to handle #14), the shaving razor cartridge having a primary pivot point positioned on a first plane (see para. 0012 teaching the cartridge #12 pivots, the pivot axis of the cartridge of Heubach would go through a theoretical plane); 
and a flexible electrical bridge having a loop positioned between the shaving razor cartridge and the handle (see annotated Fig. 3, above #32), the flexible electrical bridge positioned partially within the handle and partially within the shaving razor cartridge (portions of #32 are found within the handle and portions of #32 are within the cartridge). 

Heubach does not teach wherein a cartridge entry point of the flexible electrical bridge is positioned below the primary pivot axis.

However, Simms teaches that it is known in the art of electrically connecting structures in razor handles to provide wherein a cartridge entry point of the flexible electrical bridge is positioned below the primary pivot axis (see annotated Fig. 2; see also Simms, Figs. 1 and 2, #8/9 and Para. 0028, teaches: The frame is pivotally carried on a yoke member 8 having a pair of arms 9 that extend from a hub 10 and are journaled in opposite ends of the frame 2 so that the blade unit 2 can pivot relative to the handle 1 about an axis substantially parallel to the blade edges.).
 

    PNG
    media_image2.png
    802
    587
    media_image2.png
    Greyscale


  In the same field of invention, electrically connecting structures in razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the handle/ cartridge interface to the structure taught in Simms, wherein the cartridge entry point of the flexible electrical bridge is positioned below the primary pivot axis (see annotated Fig. 2, above).  Doing so is the substitution of one known handle / cartridge interface for electrical connection between a handle and a cartridge for another known handle / cartridge interface for electrical connection between a handle and a cartridge to achieve the results of electrically connecting structures in a handle (see MPEP 2143, I, B).   Both structure secure a cartridge to a handle and would have been within the level of ordinary skill in the art, as the functions are the same. 

In re Claim 5, modified Heubach, in re Claim 4, teaches wherein the loop is positioned a vertical distance below the cartridge entry point (see annotated Fig. 3, of Heubach, above, teaching the loop “below” the cartridge).

In re Claim 6, Heubach Simms, in re Claim 4, teaches wherein the loop is unsupported (as best understood, annotated Fig. 3, of Heubach, above, teaches the loop is unsupported at the portion of the flexible circuit that is the curved – the examiner notes that both ends of the flexible circuit are supported).

In re Claim 7, Heubach Simms, in re Claim 4, teaches wherein the loop is positioned a vertical distance below the cartridge entry point (see annotated Fig. 2, of Simms, above).  However, modified Simms, does not teach the distance of about 0.5mm to about 2.0mm.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the distance any reasonable size, including about 0.5mm to about 2.0mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here, one of ordinary skill in the art, understands that making razors of different sizes is known, as different areas of the body require different sized razors.  Making the razor larger would increase the distance between the loop and the carriage entry point, and making the razor smaller would decrease the distance between the loop and the cartridge entry point.  As such, it would have been within the level of ordinary skill in the art, to make the distance between 0.5mm and 2.0mm

In re Claim 8, Heubach Simms, in re Claim 4, teaches wherein the cartridge entry point of the flexible electrical bridge is positioned between a bottom surface of the loop and the primary pivot axis (see annotated Fig, 2 above, showing  cartridge entry point between the position of flexible circuit #32 and the pivoting axis).

In re Claim 9, Heubach Simms, in re Claim 4, teaches wherein the primary pivot axis is located between a bottom surface of the loop and a portion of the flexible electrical bridge positioned within the handle (see annotated Fig. 3, below).  The Examiner notes that there is no orientation of the hand held tool required by the claim to limit the position where the primary pivot axis is located between the loop and the flexible electrical bridge position within the handle.  So long as the structure can be orientated to read on the claims, the claims are met. 

    PNG
    media_image3.png
    870
    734
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724